Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000406
                                                        18-JUN-2018
                                                        10:39 AM



                          SCWC-15-0000406

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          FUCHE CORPORATION, INC., dba C&J BBQ & Ramen
                 Respondent/Plaintiff-Appellant,

                                vs.

       BILL HIN BI LEUNG and NOGUCHI & ASSOCIATES, INC.,
                Petitioners/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000406; CIVIL NO. 11-1-0280)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellees Bill Hin Bo Leung and

Noguchi & Associates, Inc.’s, application for writ of certiorari
filed on April 27, 2018, is hereby rejected.

          DATED:   Honolulu, Hawai#I, June 18, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson